DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the RCE and amendment filed 23 December 2021.
Claims 1-20 are pending. Claims 1, 15, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb et al. (US 2005/0033754, published 10 February 2005, hereafter Cobb) and further in view of Gaudet et al. (US 2014/0123237, published 1 May 2014, hereafter Gaudet) and further in view of Siddiquee et al. (US 2019/0065514, published 28 February 2019, hereafter Siddiquee) and further in view of Friesenhahn et al. (US 2007/0260648, published 8 November 2007, hereafter Friesenhahn).
As per independent claim 1, Cobb, which is analogous to the claimed invention because it is directed toward tailoring content based on audiences, discloses a computer-implemented method comprising:
determining a type of audience for each recipient (paragraphs 0051, 0055, and 0065: Here, an audience factor is identified and saved in the audience profile)
modifying the document based the type of audience for each recipient of the plurality of recipients (paragraphs 0050-0052)
providing the modified document to the plurality of recipients (paragraph 0029: Here, a webpage or other document, such as a flash file or PDF, is provided)
Cobb fails to specifically disclose receiving a request to share a document to a plurality of recipients. However, Gaudet, which is analogous art to the claimed invention because it discloses tailoring contents based on the recipients, discloses receiving a request to share a document to a plurality of recipients (Figure 2A, item 204; paragraph 0043). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gaudet with Cobb, with a reasonable expectation of success, as it would have allowed a user to share documents with a plurality of users. This would have allowed a user to provide the document to a plurality of users sharing similar characteristics.
Cobb fails to specifically disclose receiving a document comprising a plurality of version of a portion of a document and assigning a version of the portion of the document to a corresponding type of audience, each version of the portion including content that is independent of other versions of the portion and providing the document based on the type of audience for the one or more recipients. However, Siddiquee which is analogous to the claimed invention because it is directed toward creating a customized document, discloses receiving a document comprising a plurality of version of a portion of a document and assigning a version of the portion of the document to a corresponding type of audience, each version of the portion including content that is independent of other versions of the portion and providing the document based on the type of audience for the one or more recipients (Figure 7; paragraphs 0032 and 0114-0116). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combiner Siddiquee with Cobb, with a reasonable expectation of success, as it would have allowed a user to receive a tailored composite document based upon their audience. This would have allowed for greater flexibility when creating customized documents.
Cobb fails to specifically disclose parsing metadata in the document, the metadata identifying a version of the portion of the document mapped to a corresponding type of audience. However, Friesenhahn, which is analogous to the claimed invention because it is directed toward identifying a document version based upon audience data within a document metadata discloses parsing metadata in the document (paragraph 0052), the metadata identifying a version of the portion of the document mapped to a corresponding type of audience (paragraphs 0004-0005). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Friesenhahn with Cobb, with a reasonable expectation of success, as it would have allowed a user to receive document content based upon his/her belonging to an audience. This would have provided the user with the benefit of receiving a document appropriate to the user.
As per dependent claim 2, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Cobb discloses wherein modifying the document further comprises including, the document, different content based on the type of audience for each recipient of the plurality of recipients (paragraphs 0056-0063).
As per dependent claim 3, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Cobb discloses wherein the modified document is received at a client device of the recipient, the client device configure to:
determine the type of audience corresponding to the recipient (paragraph 0065)
tailor content of the modified document based on the type of audience corresponding to the recipient (paragraphs 0056-0063)
display the tailored content (paragraph 0029)
As per dependent claim 4, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Cobb discloses wherein the wherein modifying the document further comprises:
forming a version of the shared document based on a type of output for each recipient the type of output being based on the type of audience (paragraph 0063: Here, the audiences are defined based upon the various parameters)
wherein providing the modified document further comprises publishing the version of the shared document to the corresponding recipient (paragraph 0029)
As per dependent claim 5, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Cobb discloses forming a table of the shared document, each tab of the table corresponding to the type of audience, and each tab being used to generate a document viewable by the corresponding audience (paragraph 0067). However, Cobb fails to specifically disclose a tree structure having a plurality of branches corresponding to each type of audience. However, the examiner takes official notice that use of a tree structure, wherein each node of tree structure corresponds to a portion of a document was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Cobb, with a reasonable expectation of success, as it would have provided a means for easy storing and traversing of the tree document. This would have enabled for more efficient retrieval of contents by traversing a tree.
As per dependent claim 6, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Cobb discloses wherein content in a first tab of the plurality of tabs is being viewable only by a first recipient from a first type of audience, wherein content in a second tab of the plurality of tabs is being viewable only by a second recipient from a second type of audience (paragraph 0063: Here, contents are tailored for each audience views. In this specific instance, “Audience Profile #1” and “Audience Profile #2” do not overlap, as one requires a language of English while the other requires a language of Spanish. Therefore, a first recipient having a customer classification of “Business or Residence” a language of “English” and a sophistication level of “Technical” will receive the first content while a second recipient having a customer classification of “Residence” a language of “Spanish” and a sophistication level of “General” will receive the second content).
As per dependent claim 8, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Gaudet discloses wherein a first branch from the plurality of branches includes redacted content from a second branch of the plurality of branches (Figure 2B, item 240). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gaudet’s redaction with Cobb-Gaudet, with a reasonable expectation of success, as it would have allowed a user to prevent unauthorized users from access certain contents within a document. This would have provided the user with the benefit of obscuring sensitive content from unauthorized users as a means for maintaining security of the redacted information.
As per dependent claim 10, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gaudet discloses:
detecting a portion of the modified document as confidential content (Figure 2B, item 238; paragraph 0045)
assigning an access privilege to a first type of audience (Figure 2B, item 238, paragraph 0045)
determining that a first recipient corresponds to the first type of audience (Figure 2B, item 238; paragraph 0045)
causing a display of the confidential content in response to determining that the first recipient corresponds to the first type of audience (Figure 2B, item 242; paragraph 0045)
As per dependent claim 11, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Gaudet discloses:
determining that a second recipient corresponds to a second type of audience, the second type of audience having no access privilege to the confidential content (Figure 2B, item 238)
preventing a display of the confidential content in response to determining that the second recipient corresponds to the second type of audience (Figure 2B, item 240; paragraph 0045)
	With respect to claims 15-19, the applicant discloses the limitations substantially similar to those in claims 1-5, respectively. Claims 15-19 are similarly rejected.
	With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 1. Claim 20 is similarly rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Gaudet, Siddiquee, and Friesenhahn and further in view of Gneech et al. (US 2011/0145930, published 16 June 2011, hereafter Gneech).
As per dependent claim 7, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Cobb fails to specifically disclose: 
wherein a first branch of the plurality of branches includes a first shared portion of the shared document, the first shared portion being viewable by the plurality of recipients and editable by the plurality of recipients
wherein a second branch of the plurality of branches includes a second shared portion of the shared document, the second shared portion being viewable only by a subset of the plurality of recipients, the subset having permissions to view the second shared portion
However, Gneech, which is analogous to the claimed invention because it is directed toward enabling read/write access to different users based upon group permissions, discloses:
wherein a first shared portion of the shared document, the first shared portion being viewable by the plurality of recipients and editable by the plurality of recipients (Figure 2; paragraph 0053)
wherein a second shared portion of the shared document, the second shared portion being viewable only by a subset of the plurality of recipients, the subset having permissions to view the second shared portion (Figure 2; paragraph 0053)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gneech with Cobb-Gaudet, with a reasonable expectation of success, as it would have enabled a user to assign group permissions for read/write access. This would have enabled the user to enable/restrict read/write access based upon settings of a group to which the user belongs.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Gaudet, Siddiquee, and Friesenhahn and further in view of Bhogal et al. (US 2016/0321469, filed 16 May 2016, hereafter Bhogal).
As per dependent claim 9, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Cobb discloses:
determining a first type of audience corresponding to a first recipient of the plurality of recipients (paragraphs 0029-0030 and 0057-0063)
identifying a first version of the portion of the document based on the first type of audience corresponding to the first recipient (paragraphs 0029-0030)
publishing a first modified document comprising the first version of the portion of the document to the first recipient (paragraphs 0029-0030)
determining a second type of audience corresponding to the second recipient (paragraphs 0057-0063)
identifying a second version of the portion of the document based on the second type of audience corresponding to the second recipient (paragraphs 0029-0030)
publishing a second modified document comprising the second version of the portion of the document to the second recipient (paragraphs 0029-0030)
Cobb fails to specifically disclose:
identifying a first recipient of the plurality of recipients
identifying a second recipient of the plurality of recipients
detecting a first change to the first version of the portion of the first modified document from the first recipient
detecting a second change to the second version of the portion of the second modified document from the second recipient
synchronizing the first change to the first version and the second change to the second version in the document
However, Bhogal discloses:
identifying a first recipient of the plurality of recipients (paragraph 0026)
identifying a second recipient of the plurality of recipients (paragraph 0026)
detecting a first change to the first version of the portion of the first modified document from the first recipient (paragraph 0023)
detecting a second change to the second version of the portion of the second modified document from the second recipient (paragraph 0023)
synchronizing the first change to the first version and the second change to the second version in the document (paragraph 0023: Here, a collaborative editing system presents different versions of a document to different users based upon the user’s access level (paragraph 0026). The users have the ability to edit contents within the collaborative editing system)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Bhogal with Cobb, with a reasonable expectation of success, as it would have enabled a user to edit differently redacted contents based upon the user type. This would have enabled different users to view and edit different version of the document having different redaction levels.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Gaudet, Siddiquee, and Friesenhahn and further in view of Kim et al. (US 2005/0168769, published 4 August 2005, hereafter Kim).
As per dependent claim 12, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Cobb fails to specifically disclose:
receiving a viewing request from the second recipient to view the confidential content
receiving an authorization in response to the viewing request
causing a display of the confidential content in response to receiving the authorization
However, Kim, which is analogous to the claimed invention because it is directed toward providing authentication to a user to view confidential contents, discloses:
receiving a viewing request from the recipient to view the confidential content (Figure 5, item S515; paragraphs 0049-0051)
receiving an authorization in response to the viewing request (Figure 5, item S520 and S530; paragraphs 0049-0051)
causing a display of the confidential content in response to receiving the authorization (Figure 5, item S570; paragraphs 0049-0051)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kim with Cobb-Gaudet, with a reasonable expectation of success, as it would have enabled a user to request and access confidential contents based upon his/her credentials. This would have provided a user who previously was unable to access contents, to provide credentials in order to access confidential contents.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Gaudet, Siddiquee, and Friesenhahn and further in view of Dawson et al. (US 2010/0228693, published 9 September 2010, hereafter Dawson).
As per dependent claim 13, Cobb, Gaudet, Siddiquee, and Friesenhahn discloses the limitation similar to those in claim 1, and the same rejection is incorporated herein. Cobb fails to specifically disclose:
parsing the document and determining content that is relevant to a corresponding type of audience
forming metadata for corresponding portions of the document, the metadata indicating a type of audience corresponding to the portion of the document and key points to the document
including the metadata in the document
However, Dawson, which is analogous art to the claimed invention because it is directed toward parsing and identifying contextual information within a document, discloses:
parsing the document and determining content that is relevant to a corresponding type of audience (Figure 5B; paragraphs 0217-0219)
forming metadata for corresponding portions of the document, the metadata indicating a type of audience corresponding to the portion of the document and key points to the document (paragraphs 0140-0143)
including the metadata in the document (Figure 5A; paragraphs 0140-0143 and 0219)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Dawson with Cobb-Gaudet, with a reasonable expectation of success, as it would have allowed a user to identify a document context and include that context within the metadata. This would have allowed a user to save time, as subsequent accesses to the document would be able to identify and read the context, instead of identifying the context each time the document is accessed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Gaudet, Siddiquee, and Friesenhahn and further in view of Brav et al. (US 2015/0310571, published 29 October 2015, hereafter Brav).
As per dependent claim 14, Cobb, Gaudet, Siddiquee, and Friesenhahn disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Cobb discloses providing a document to each user associated with the first type of audience (paragraph 0029). Cobb fails to specifically disclose:
adding a first content to the document, the first content corresponding to a first type of audience
removing a second content from the document, the second content corresponding to the first type of audience
altering a third content to a fourth content in the document, the third content corresponding to the first type of audience
forming the modified document after adding the first content, removing the second content, and altering the third content
However, Brav, which is analogous art to the claimed invention because it is related to customizing document content based upon the audience, discloses:
adding a first content to the document, the first content corresponding to a first type of audience (Figures 2A-2B; paragraphs 0228-0233)
removing a second content from the document, the second content corresponding to the first type of audience (Figures 2A-2B; paragraphs 0228-0233)
altering a third content to a fourth content in the document, the third content corresponding to the first type of audience (Figures 2A-2B; paragraphs 0228-0233)
forming the modified document after adding the first content, removing the second content, and altering the third content (Figures 2A-2B; paragraphs 0228-0233)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Brav with Cobb-Gaudet, with a reasonable expectation of success, as it would have enabled a user to customize the contents by adding/removing/modifying contents based on an intended audience. This would have enabled a user to provide tailored contents to users.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Siddiquee.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144